OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SE. DE ALDREY, CON LA CUAL ESTÁ CONEORME EL JUEZ ASOCIADO SR. ERANCO SOTO.
Isabelino Mandes y Montes compareció en el Registro Civil de G-uayama el 19 de marzo de 1914 e hizo inscribir el nacimiento de la niña Iris como ocurrido el 17 de febrero *845del mismo año, como Mja legítima saya y de su esposa Victoria Cruet Colón y como nieta de don José Cruet Arroyo. Doña Victoria Cruet Colón murió seis años después y dos años más tarde, el 14 de junio de 1922, falleció don José Cruet Arroyo, padre de doña Victoria Cruet. En 1924 la viuda de José Cruet Arroyo y los hijos de ese matrimonio demandaron a Isabelino Mandes y a la niña Iris alegando los anteriores hechos y, además, que al hacer Isabelino Man-des que la niña Iris fuera inscrita como hija legítima suya y de su esposa Victoria Cruet sabía que no era hija de ellos, pues no tenían hijos vivos en la fecha de la inscrip-ción ni posteriormente, que creen de buena fe por informa-ción que tienen que la niña Iris es hija natural de Antonia Bivera y de Juan Montero habiendo nacido en una casa de Juan Bautista Soto en el barrio de G-uamaní de Guayama: que Iris nació algún tiempo antes del que aparece en la ins-cripción de su nacimiento; que esa niña fué recogida por doña Victoria Cruet, esposa de Mandes, en momentos en que su madre, por su estado de enajenación mental, trataba de sumergirla en el río de Guamaní teniendo la niña enton-ces quince o veinte días de nacida, y que doña Victoria Cruet no dejó descendientes a su muerte pero sí ascendientes; que la verdadera madre de Iris es Antonia Bivera y murió en Guayama el 15 de mayo de 1913; y que teniendo los deman-dantes que dividir la herencia de don José Cruet Arroyo, muerto después que su hija doña Victoria, no han podido hacerlo porque se hace necesario que se declare inexistente el estado de hija legítima de la niña Iris toda vez que es incierta su inscripción como hija legítima y porque subsis-tiendo tal inscripción tendría derecho la niña Iris a here-dar a don José Cruet Arroyo en representación de doña Victoria, perjudicándose con esa inscripción los derechos de la viuda e hijos de don José Cruet Arroyo. Por esas alegaciones solicitaron que se declarase inexistente el es-tado de hija legítima de la niña que consta en la inscrip-ción de su nacimiento y nula dicha inscripción.
*846Los demandantes solicitaron de la corte de distrito qne nombrase defensor judicial de la niña Iris a sn tío carnal Francisco Aponte pero la corte nombró al fiscal del dis-trito, y anotada la rebeldía del demandado Isabelino Man-des sin qne conste en la transcripción qne tenemos contesta-ción del defensor judicial nombrado, con la asistencia e in-tervención de éste se celebró el jnicio recayendo después sentencia declarando sin lugar la demanda, la que motiva este recurso interpuesto por los demandantes.
El motivo alegado por los apelantes para sostener su re-curso es que al declarar la corte sin lugar la demanda apre-ció la prueba con manifiesto error y prejuicio.
El prejuicio de un tribunal para resolver las cuestiones que se le someten para su decisión no está siempre basado en móviles impropios, incorrectos o bastardos en contra de una de las partes litigantes sino que puede ser producido por la naturaleza de la cuestión que se ventila, por un ex-cesivo celo por lo que se cree justo y muy especialmente' por las condiciones de niñez, sexo y por otras de índole análoga; y si como en este caso el juez está bajo la idea de que el verdadero objeto del pleito no es que se esclarezca y determine si la niña Iris es hija legítima o nó del matri-monio Mandes Cruet para que si no lo es no forme parte de una sucesión en la que sólo podía intervenir siendo hija legítima de ese matrimonio sino que el objeto del pleito es sólo privar por ese medio a una niña de una herencia, en-tonces ese celo por la protección de la herencia de la niña crea un prejuicio en el juez, no venal sino altruista e invo-luntario pero que no deja de ser prejuicio y que pone al juez en condiciones de no poder apreciar serenamente la prueba para decidir la verdadera cuestión en el litigio, cual es si en verdad la niña es o nó hija legítima de determinadas per-sonas. Y esto es lo sucedido en este caso, pues el juez de la corte inferior en su celo por proteger la herencia de la menor si es hija legítima del matrimonio Mandes estuvo durante todo el juicio bajo la impresión de que este pleito *847se establecía no para decidir la cuestión primordial en él sino para arrebatar una herencia a dicha menor, como lo demuestran sns actuaciones en el juicio, que pasamos a ex-poner, subrayando nosotros algunas de sus palabras.
Isabelino Mandes declaró en el juicio que de su matri-monio con Victoria Cruet y a la muerte de ésta no queda-ron hijos; que a Iris la recogieron ellos de siete días de nacida, cuando la madre la estaba ahogando en el río; que la madre de la niña se llamaba Antonia Rivera y murió en el hospital y el padre era Juan Montero y está vivo; que quiere a la niña como si fuera suya; que su esposa re-cogió a esa niña y él la inscribió de buena fe como hija le-gítima del matrimonio para completar la caridad que le hi-cieron porque no tenían hijos; que después de haber ins-crito a la niña como hija legítima de su matrimonio con-sultó con un abogado quien le dijo que debió consultar eso con la corte y que debieron adoptarla pero no inscribirla como hija legítima; que el padre de doña Victoria, supuesto abuelo de la niña, murió dejando hijos y a su esposa; y preguntado cuál es el motivo de alegar ahora que no es hija suya contestó que los herederos del padre de doña Victoria quieren hacer su testamentaría, y se entabló entre el juez y el testigo el siguiente diálogo: “Juez: ¿Por qué Ud. ha esperado hacer eso ahora? ¿Por qué no lo hizo Ud. antes? — Testigo: Debía haberlo hecho antes. — Juez: ¿Ud. es viudo? — Testigo: Sí señor. — Juez: De tal manera que a su señora ¿quién lá hereda hoy, tal como están las cosas?— Testigo: Sus familiares. — Juez: ¿Pero hoy, siendo esa niña legítima, quien la heredaría, no sería Iris? — Testigo: Sí se-ñor. — Juez: De tal manera que hoy lo que se quiere es desheredar a Iris. Y si Ud. lo hubiese hecho antes su es-posa tal vez la hubiera adoptado o la hubiera dado un le-gado? — Testigo: Debía haberlo hecho antes. — Juez: Y no lo hizo para reventar a esa chiquita. Ese es el plinto y hoy, muerta la madre, no se puede hacer nada e Iris se ■quedará en la calle. Puede irse.” Después de esto *848el abogado de los demandantes preguntó al testigo si no vive en un pedacito de terreno que era de su esposa y con-testó que sí y que se lo van a dar a Iris. Intervino nueva-mente el juez a quien dice el testigo que ese terreno son siete y media cuerdas que era lo que tenía el matrimonio, diciendo en seguida el juez: “Con eso lo que han hecho es reventar a esa chiquita. ¿Ud. dice que la quiere como padre? — Testigo: Sí señor, la quiero como bija. — Juez: Puede retirarse.” Después de haber declarado otros testigos fue llamado nuevamente Isabelino Mandes haciéndosele única-mente las siguientes preguntas: “Juez: ¿Quién es José Cruet Arroyo ? — Testigo •: El suegro mío: murió. — Juez: ¿Y Ramona Colón, quién es? — Testigo: Mi suegra: está viva. — Juez: ¿Y Julio, Monserrate, Domingo, Marcelina y Carmen Cruet y Colón, son hermanos de su señora? — Tes-tigo : Sí señor. — Juez: ¿De tal manera que lo que discuten aquí es la herencia de su señora para quitársela a esa chi-quita?- — Testigo : Sí señor. — Juez: Puede irse. ’ ’ Después el juez en la opinión escrita para declarar sin lugar la de-manda dice que éste es un caso especial en que se trata de privar a una niña de doce a quince años de sus derechos de legitimación y con ellos de la parte de herencia de su abuelo y que la niña está entregada en un todo a los enemigos de sus derechos.
Lo que hemos transcrito nos convence de que desde el principio hasta el fin de este pleito el juez ha estado bajo la idea de que el objeto del mismo era solamente privar a la niña de la herencia que pudiera corresponderle en la su-cesión de don José Cruet Arroyo, en representación de doña Victoria y no si era cierto que no es hija de esa señora y de su esposo Isabelino Mandes; idea que lo lleva a decir en su dicha opinión que si tuviera ante sí a doña Victoria, a Antonia Rivera, y a Juan Montero quizás variaría de opi-nión, cuando por la evidencia sabía que eso es imposible porque las dos mujeres habían muerto y porque Juan Mon-tero no estaba obligado a dar contestación tendente a ex-*849ponerle a castigo .por delito de adulterio. Y ese prejuicio filé cansa de que dijera en sn opinión que doña Victoria había hecho la legitimación de Iris y repitiera después qne fué la que legitimó la niña, cuando lo cierto es que dicha señora no realizó ese acto sino que fué su esposo al inscri-bir la niña como hija legítima de su matrimonio con doña Victoria, afirmaciones que repite otra vez al decir que a d'oña Victoria se imputa la falsa- legitimación que se com-bate; y también fué causa de que apreciara erróneamente la evidencia que a nuestro entender fué suficiente para de-clarar con lugar la demanda, como se verá por el resumen que de ella haremos.
Además de la declaración de Isabelino Mandes, que he-mos consignado antes, se presentaron por los demandantes otros testigos en el juicio celebrado el 24 de abril de 1924. Francisca Vicente testificó que Antonia Rivera vivía en su casa en una habitación que alquiló su querido Juan Montero y allí ellos tuvieron y nació la niña Iris hará unos doce años, habiéndola parteado Antonia Reyes que falleció hace unos tres años; que como a los nueve días de haber nacido esa niña la madre se volvió loca y como su querido estaba en su trabajo el marido de la testigo alquiló al peón Ela-dio Ortiz y la mandó a casa de Lupe Aponte, tío de ella; que vió nacer a esa niña y como a los ocho días la llevaron a casa de Mandes porque su madre estaba loca. Eladio Ortiz declaró que conoce a la niña Iris que es hija de Antonia Rivera y nació en la casa de Francisca Vicente; que no la vió nacer pero que como a los nueve días lo alquilaron para llevar a Antonia Rivera a la casa de su tío Lupe Aponte a donde la llevó con la hija, la que está en el jui-cio. Adolfo Poventud manifestó haber conocido a Antonia Rivera y a Juan Montero, que era su vecino, y sabe que la niña Iris llegó a poder de Isabelino Mandes y de su esposa doña Victoria Cruet porque habiéndose vuelto loca Antonia Rivera, madre de la niña, la llevaron a la casa de su tío Guadalupe Aponte y estando el testigo cerca de una que-*850brada la madre se tiró eon la chiquita en mitad del charco y entonces el testigo avanzó y le quitó la chiquita a la loca y después el tío de ella le ofreció la chiquita al testigo pero no la aceptó porque su esposa había dado a luz guares y entonces el tío habló con doña Victoria y ella la cogió: que Juan Montero vivía con Antonia Rivera antes de nacer la niña como marido y mujer y entonces la vió encinta; la vió también después del parto; que esa niña es la misma que cogió doña Victoria; que la niña tiene trece años lo que le consta porque su señora había dado a luz guares en la misma fecha y su hijo tiene trece años de edad y nació en 1912; que esa niña fue llevada a la casa de Isabelino Mandes como a los veinte días; que la madre murió loca en el hospital de G-uayama; que vió cuando Guadalupe Aponte llevó a la niña a la casa de Mandes para que la re-cogieran como hija, cuando todavía no había muerto la madre, y que Juan Montero estaba en la casa cuando nació la niña pero después se fue para Comerío, era casado y estaba en las obras del riego de Guayama como mecánico. Estefanía Poventud no conoció a Antonia Rivera pero la vió cuando estaba loca y sabe que Iris era muy pequeñita cuando so la entregaron a los esposos Mandes; que doña Victoria le dijo “mira lo que me han traído los reyes”; que la testigo estaba en la casa y era quien la cuidaba y los Mandes le decían que no le dijera a la niña que ellos no eran sus padres; que esa niña no era hija de los Mandes quienes nunca tuvieron hijos pero la criaron; que a la ma-dre de la niña la vió en dos ocasiones cuando fué ella a ver a su hija. Francisco Aponte, tío de Antonia Rivera, de-claró que la niña Iris es pacienta de él porque es hija de su sobrina Antonia Rivera y que conoció a Juan Montero que es el padre de la niña y sabe que ambos vivían juntos en la finca de Francisca, la señora de Bautista Soto; que ha hablado con la niña y le ha dicho que son familia por-que ella se lo preguntó y que le consta que esa niña no es hija de los Mandes pero la criaron desde que nació. Ju*851lio Cruet dijo que su liermana Victoria no dejó hijos al morir; que ella no es la madre de Iris; que conoció a los padres de esa niña; que su hermana Victoria dejó.una es-tancia y la idea de la sucesión de don José Cruet es dejar la estancia a la niña porque el que la crió dijo que cuando se arreglara este asunto le pasaran ese terreno a la niña, a pesar de no ser su hija y que si Iris fuera hija de Victoria le tocaría como mil pesos en la sucesión de José Cruet Arroyo.
De la prueba documental resulta comprobada también la muerte de José Cruet Arroyo ocurrida el 15 de mayo de 1913; y del testamento de éste que los demandantes son sus herederos. La valoración dada por el Tesorero a los bienes dejados por José Cruet Arroyo asciende a $10,050 y como la mitad son gananciales de la viuda quedará un líquido de $5,025 divisibles entre sus seis hijos, y si Iris es hija legítima de doña Victoria habría que dividir entre siete herederos y correspondería a cada uno $717, si no hay que hacer bajas en la herencia.
Ciertamente que la prueba en casos de la naturaleza del presente debe ser fuerte, robusta y convincente, pero a nuestro entender esos requisitos los reúne la presentada en este juicio pues todos los testigos, entre ellos parientes de la niña, han declarado que no es hija de los esposos Mandes, sin que exista contradicción entre ellos y siendo digna de crédito la de Isabelino Mandes porque la prestó contra su propio interés, pues si Iris es hija legítima de su matrimonio con doña Victoria la niña tendrá derecho, re-presentando a dicha señora, a recibir una parte de la he-rencia de don José Cruet Arroyo; participación cuyo usu-fructo durante su menor edad correspondería a Mandes quien también tendría sobre esa participación el derecho de herencia por muerte de la niña antes de que ésta tenga hijos.
Se dice en la opinión de la mayoría de este tribunal que Mandes no explicó por qué no siguió el consejo que le dió *852el abogado Sr. Domínguez, pero esa explicación se encuen-tra en sus propias palabras, pnes él declaró que su con-sulta al abogado la hizo después de haber hecho la inscrip-ción de la niña como hija legítima y que el abogado se li-mitó a decirle que en vez de esa inscripción debió haberla adoptado como hija, y nada le aconsejó para destruir lo mal hecho. También se dice que debió ser presentado dicho abogado como testigo para corroborar la declaración de Mandes, pero dicho testigo no era permisible por ser su testimonio res inter alios acta.
No podemos convenir tampoco con la manifestación de los jueces de la mayoría de este tribunal respecto a que la conducta del juez de distrito en el juicio fué tan sólo una advertencia oportuna a los demandantes de que a ellos in-cumbía establecer su demanda con prueba robusta y con-vincente porque nada de eso se deduce de sus , palabras sino la expresión de su idea fija de que se quería arrebatar una herencia a la niña; y dichos jueces al confirmar la sen-tencia apelada llegan hasta suponer, sin base alguna, que la niña puede ser hija de Mandes y de Antonia Rivera, sólo porque no aparece del juicio la fecha del matrimonio de Mandes con doña Victoria ni en la que Antonia Rivera se divorció. Se dice también que Mandes declaró que su esposa y otro hombre impidieron que la niña fuese ahogada y tomó posesión de ella en aquel momento y que el verda-dero héroe en aquella ocasión (Adolfo Poventud) no hace mención de que doña Victoria estuviera presente y dijo que más tarde Guadalupe Aponte, tío de Antonia Rivera, le preguntó si quería la niña y que él la- rehusó y le sugirió que la diera a doña Victoria y que entonces fué el tío y habló con doña Victoria, que vió entregar la niña unas tres semanas después y que Antonia Rivera falleció en aquel entonces. Sin embargo nosotros no encontramos esas con-tradicciones que se trata de señalar, pues lo que dijo Man-des fué que la madre de la niña se tiró por el río abajo y a la gritería se tiró su esposa y otro hombre más y la co-*853gieron, y como ella no tenía familia se la llevó a casa y la crió; lo cual no quiere decir que entonces, en ese mismo momento, fué que la recogió y que no pudiera haberle sido entregada días después; ni tampoco el hecho de que Poven-tud se limitara a hablar de su intervención en ese hecho y no mencionara a doña Victoria excluye la idea de que dicha señora tomara parte en el salvamento de la niña. Y por último el hecho de que los testigos no resultan unáni-mes en la fecha exacta del nacimiento de la niña Iris no es motivo tampoco para declarar sin lugar la demanda por-que ese particular era un hecho accesorio e inmaterial en este pleito en el que la verdadera y única cuestión es si ella es o nó hija de los esposos Mandes; porque la cuestión de fechas es generalmente cosa frágil en los testigos, como se demuestra por el mismo testimonio de Adolfo Poventud, calificado de héroe, quien cuando declaró en el juicio en 1924 dijo que su hijo, contemporáneo con Iris, tenía trece años de edad y sin embargo manifestó que nació en 1912 lo que daría una edad de doce años; y porque de todas las declaraciones se viene en conocimiento que la niña Iris na-ció en 1913 porque todos declararon respecto a la locura de Antonia Bivera poco después de su parto, originaria de la entrega de la niña muy pequeñita y sobre su muerte poco tiempo después, la que documentalmente consta que fué el 15 de mayo de 1913.
La prueba en este caso nos demuestra que se trata de uno de los varios casos en que los sentimientos generosos de un matrimonio sin hijos inscriben como hija legítima suya a la hija de otras personas con el noble fin de prote-gerla y de trasmitirle su herencia sin pensar en que la muerte de alguno de esos padres ficticios pueda perjudicar los derechos de personas que para nada intervinieron en la legitimación y que no tienen más disyuntiva que atacarla o permitir que personas extrañas se introduzcan en su fami-lia y reciban herencia a la cual no tienen en verdad derecho *854y disminuyan así sus participaciones hereditarias; y cuando casos como estos se presentan en los tribunales no debe es-tarse pensando que las personas que reclaman tienen por tínico móvil el conseguir unos cientos o miles de pesos más y deben tenerse en cuenta que independientemente de ese hecho la verdadera cuestión es si las personas que inscriben como legítima una niña o niño no son en verdad sus padres. No sería nuevo el caso en que un matrimonio de avanzada edad movido por sentimientos nobles inscribiese como hijo suyo el fruto natural de un hijo del matrimonio que desoye los dictados de su conciencia, y que los verdaderos hijos por afecto entrañable a tal criatura no quieran atacar esa legitimación y permitan que participen en la herencia como si fueran hijos de dicho matrimonio.
Para concluir, réstanos decir que entre los demandantes y los demandados existe nexo jurídico, negado en el voto concurrente, porque si la niña Iris no es hija legítima de los esposos Mandes el figurar como tal produciría perjui-cios a los herederos de don José Cruet Arroyo porque dis-minuiría el haber hereditario de ellos al tener que dar una cuota igual a la suya a dicha niña, y dondequiera que existe un perjuicio tiene que haber un remedio, como declaró este tribunal en el caso de García v. García, 18 D.P.R. 964, caso bastante análogo al presente pues en él un niño solicitaba que se anulase la inscripción de su nacimiento hecha en el registro civil como hijo natural de un hombre que no era su padre pero que lo reconoció como tal por afecto a él, y en el que también la corte de distrito estuvo bajo la idea de que no se podía atacar el reconocimiento de dicho menor como hijo del demandado.
En resumen, opinamos que la sentencia apelada debió ser revocada y dictarse otra declarando con lugar la de-manda.
Estoy autorizado por el Juez Asociado Sr. Franco Soto para decir que está conforme con este voto disidente.